18-12341-smb       Doc 139     Filed 03/25/19 Entered 03/25/19 08:44:07             Main Document
                                             Pg 1 of 8




                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 In re:                                                   Chapter 11

 1141 REALTY OWNER LLC, ET AL.,                           Case No. 18-12341 (SMB)

                         Debtors.



 DECLARATION OF PAUL H. DEUTCH REGARDING ANALYSIS OF BALLOTS FOR
        ACCEPTING OR REJECTING THE FIRST AMENDED PLAN OF
   REORGANIZATION FOR 1141 REALTY OWNER LLC AND FLATIRONHOTEL
     OPERATIONS LLC UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

          I, Paul H. Deutch, hereby declare as follows:

          1.     I am a Senior Vice President of Omni Management Group (“Omni”), which has

 offices located at 5955 De Soto Ave., Suite 100, Woodland Hills, CA 91367. I am duly

 authorized to submit this declaration (the “Declaration”) on behalf of Omni.

          2.     Unless otherwise stated in this Declaration, I have personal knowledge of the

 facts set forth herein.    As to statements of facts of which I do not have direct personal

 knowledge, I understand and believe them to be true based upon information gathered from other

 employees of Omni and my review of relevant documents and Court pleadings, and as to

 statements that represent opinions, I believe that I am qualified to offer such opinions. If called

 upon as a witness, I could and would competently testify as to all of the matters stated herein.

          3.     I submit this Declaration in connection with the tabulation of votes to accept or

 reject the First Amended Plan of Reorganization for 1141 Realty Owner LLC and Flatironhotel

 Operations LLC Under Chapter 11 of the Bankruptcy Code [D.I. 121] (the “Plan”).




                                                  1
18-12341-smb        Doc 139       Filed 03/25/19 Entered 03/25/19 08:44:07                   Main Document
                                                Pg 2 of 8


         4.       On July 31, 2018, Debtor’s counsel filed the Application for an Order Appointing

 Omni Management Group, Inc. as Claims and Noticing Agent for the Debtors Pursuant to 28

 U.S.C. 156(c) and Local Rule 5075-1 [D.I. 4] (the “Retention Motion”), designating Omni as the

 Administrative Agent for the Debtor. On August 8, 2018, the Court entered an Order granting

 the Retention Motion [D.I. 22].

         5.       On February 22, 2019, the Court entered the Order: (I) Approving Disclosure

 Statement on a Provisional Basis; (II) Authorizing Debtors to Solicit Votes on the Plan; and (III)

 Scheduling a Hearing on Final Approval of Disclosure Statement and Confirmation of Plan [D.I.

 119] (the “Interim Approval and Procedures Order”).1 Pursuant to the Interim Approval and

 Procedures Order, the Court established Solicitation Procedures to solicit votes to accept or reject

 the Plan and tabulate Ballots.

         6.       In accordance with the Solicitation Procedures, Omni worked closely with

 counsel to the Debtors to identify the holders of claims entitled to vote on the Plan. Omni

 subsequently transmitted the Solicitation Package to the holders of Claims in Classes 2 and 6; the

 only Classes entitled to vote on the Plan.

         7.       In order for a Ballot to be counted as valid, the Ballot must have been properly

 completed in accordance with the Interim Approval and Procedures Order. Specifically, the

 Ballot must have been marked to either accept or reject the plan and must have been executed by

 the party, or such party’s representative, that holds a Claim or Interest in a Class that is entitled

 to vote on the Plan.

         8.       All completed Ballots were required to be sent by mail, transmitted by courier or

 overnight delivery service to the following address: Omni Management Group, 5955 De Soto


 1
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Interim Approval
 and Procedures Order.

                                                        2
18-12341-smb        Doc 139       Filed 03/25/19 Entered 03/25/19 08:44:07                   Main Document
                                                Pg 3 of 8


 Ave., Suite 100, Woodland Hills, CA 91367, which address was listed on the Ballots,

 respectively, so as to be actually received by Omni no later than March 21, 2019 (the “Voting

 Deadline”).

         9.       I was primarily responsible for supervising any employees of Omni that assisted

 with the tabulation of the Ballots received for the acceptance or rejection of the Plan.

         10.      I hereby certify that attached hereto as Exhibit A and Exhibit B are detailed

 ballot tabulation reports (the “Ballot Reports”) of all Ballots received by the Voting Deadline

 from the holders of Claims in Classes 2 and 6 (the “Counted Ballots”), which were the only

 Classes entitled to vote on the Plan. Copies of all the Counted Ballots are available for inspection

 upon request. The chart below is the final tabulation of votes cast by timely and properly

 completed Ballots.




                 Class 2 – Premier Claim                                                      Result
        Ballots   2 votes accepting the Plan2
       Received   0 vote rejecting the Plan                                                   Accept
      Acceptance 100.00% in number of votes accepting the Plan
                  100.00% in dollar amount accepting the Plan
                  ($4,132,354.00)
       Rejection  0.00% in number of votes rejecting the Plan
                  0.00% in dollar amount rejecting Plan ($0.00)
                 Class 6 – Interests                                                          Result
        Ballots   2 votes accepting the Plan3
       Received   0 vote rejecting the Plan                                                   Accept
     Acceptance   100.00% in number of votes accepting the Plan

     Rejection           0.00% in number of votes rejecting the Plan


         I declare under penalty of perjury that the foregoing is true and correct. Executed on this

 2
   1141 Realty Owner LLC and Flatironhotel Operations LLC are each liable on the Premier Claim. As a result,
 Premier cast two (2) separate ballots on the Plan.
 3
   1141 Realty LLC, the parent of debtor 1141 Realty Owner LLC cast a ballot on account of its interests in 1141
 Realty Owner LLC. Jagdish Vaswani, the sole member of Flatironhotel Operations LLC, cast a ballot on account of
 his interests in Flatironhotel Operations LLC.

                                                        3
18-12341-smb      Doc 139   Filed 03/25/19 Entered 03/25/19 08:44:07     Main Document
                                          Pg 4 of 8



 the 20th day of March, 2019 in New York, New York.



 March 20, 2019




                                                 /s/ Paul H. Deutch
                                                 Paul H. Deutch
                                                 Senior Vice President




                                             4
18-12341-smb   Doc 139   Filed 03/25/19 Entered 03/25/19 08:44:07   Main Document
                                       Pg 5 of 8




                                  EXHIBIT A
                          18-12341-smb             Doc 139                  Filed 03/25/19 Entered 03/25/19 08:44:07                                    Main Document
                                                                                          Pg 6 of 8

Flatironhotel Operations LLC
Case No. 18-12341
Ballot Report
                                                                                                                                                                           March 4, 2019   11:27:36 AM
Class 2

                                                    Date                                                         Amount                           Tabulated
Name of Holder                                     Received     Ballot ID       Clm\Sch No.      Tax ID          of Claim        Vote              Amount        Comment
Premier Flatiron LLC                               03/01/19         1                                                           Accept        $     2,066,177.00
Premier Flatiron LLC                               03/01/19         2                                                           Accept        $     2,066,177.00




                                                  Total Valid                 Accepted                Rejected              Invalid
                                       # Votes:                   2                          2                        0                   0
                                        Vote %:               100%                    100.00%                    0.00%                   0%
                       Tabulated Claim Amount        $4,132,354.00              $4,132,354.00                    $0.00
                                     Amount %:                100%                    100.00%                    0.00%
18-12341-smb   Doc 139   Filed 03/25/19 Entered 03/25/19 08:44:07   Main Document
                                       Pg 7 of 8




                                  EXHIBIT B
                                18-12341-smb             Doc 139                   Filed 03/25/19 Entered 03/25/19 08:44:07                                   Main Document
                                                                                                 Pg 8 of 8

Flatironhotel Operations LLC
Case No. 18-12341
Ballot Report
                                                                                                                                                                                                 March 4, 2019            1:51:21 PM
Class 6 - Equity Interests

                                                          Date                                                             Amount                       Tabulated
Name of Holder                                           Received      Ballot ID       Clm\Sch No.        Tax ID           of Claim       Vote           Amount     Comment
                                                                                                                                                                    1141 Realty LLC owns 100% of the membership interests of debtor
1141 Realty LLC                                          02/28/19         1                n/a          Not provided          n/a         Accept          100%
                                                                                                                                                                    1141 Realty Owner LLC
                                                                                                                                                                    Jagdish Vaswani owns 100% of the membership interests of debtor
Jagdish Vaswani                                          02/28/19         2                n/a          Not provided          n/a         Accept          100%
                                                                                                                                                                    Flatironhotel Operations LLC




                                                        Total Valid                  Accepted                   Rejected              Invalid
                                             # Votes:                     2                         2                            0                  0
                                              Vote %:                100%                    100.00%                        0.00%                  0%
                             Tabulated Claim Amount                  $0.00                     $0.00                        $0.00
                                           Amount %:                #DIV/0!                   #DIV/0!                      #DIV/0!
